Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
September 27, 2016.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-16-00732-CR



                IN RE JAIRUS DARRELL CARRIER, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              10th District Court
                            Galveston County, Texas
                       Trial Court Cause No. 15-CR-2900

                         MEMORANDUM OPINION

      On September 19, 2016, relator Jairus Darrell Carrier filed a petition for writ
of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see
also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable John D. Kinard, Galveston County District Clerk, to forward relator’s
pretrial application for writ of habeas corpus to this court.

      This court’s mandamus jurisdiction is governed by section 22.221 of the
Texas Government Code.           Section 22.221 expressly limits the mandamus
jurisdiction of the courts of appeals to: (1) writs against a district court judge or a
county court judge in the court of appeals’ district; and (2) all writs necessary to
enforce the court of appeals’ jurisdiction. Tex. Gov’t Code Ann. § 22.221. The
district clerk is not a district court or county court judge in this court’s district, and
relator has not shown that the issuance of a writ compelling the requested relief is
necessary to enforce this court’s appellate jurisdiction. Therefore, we do not have
jurisdiction to issue a writ of mandamus against the district clerk.

      Accordingly, we dismiss relator’s petition for writ of mandamus for lack of
jurisdiction.


                                    PER CURIAM



Panel consists of Chief Justice Frost and Justices Boyce and Christopher.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            2